Citation Nr: 1002591	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for treatment at St. Joseph's Hospital in 
Tampa, Florida from August 6, 2003 to August 7, 2003.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 decision of the Tampa, Florida 
Department of Veterans Affairs (VA) Medical Center (MC).

The Veteran was scheduled for a personal hearing before a 
member of the Board sitting at the VA Regional Office on 
October 9, 2008, but he failed to report for the hearing 
without explanation.  Consequently, the request for a 
personal hearing is considered to have been withdrawn.  See 
38 C.F.R. § 20.702(d) (2009).

The issue on appeal is REMANDED to the VAMC via the Appeals 
Management Center (AMC) in Washington, DC.   


REMAND

A review of the claims file reveals that the Veteran, who is 
assigned a 0 percent rating for a bone condition, was taken 
from his home by ambulance and hospitalized at St. Joseph's 
Hospital from August 6, 2003 to August 7, 2003 because of 
complaints of weakness, dizziness, sweating, and dyspnea 
after taking niacin.  He contends that his August 2003 
medical expenses should be covered because he felt very ill 
and needed to obtain immediate treatment, because the 
ambulance driver would not take him to a VA facility, and 
because his wife called VA during his hospitalization and was 
told that his medical bills would be covered by VA.  Evidence 
in the file reveals that the Veteran has nonservice-connected 
coronary artery disease, liver disease, renal insufficiency, 
and hypertension.

To be entitled to payment for emergency care under this law, 
the evidence must meet all of the criteria as articulated in 
38 C.F.R. § 17.1002 (2009).  The benefit was denied by the 
VAMC because the Veteran failed to meet two criteria: The 
Veteran did not have an emergency medical condition, and VA 
facilities were available to treat the Veteran.  However, 
viewing the record in a light most favorable to the Veteran 
for the purposes of development of the claim, the facts 
suggest that the Veteran may have been confronted with a 
medical emergency on August 6, 2003.  

Even though it appears that the Veteran's claim was not 
received by VA until June 2005, which is much more than 90 
days after the Veteran was discharged from his emergency 
treatment, it is noted in the May 2008 Statement of the Case 
that the claim was timely filed.  See 38 C.F.R. § 17.1004(d) 
(2009).  However, the claim form is not of record.  

The Board also notes that there is no objective information 
on file regarding the telephone conversation between the 
Veteran's wife and VA on the day the Veteran was taken to St. 
Joseph's Hospital.  There is also no ambulance report on file 
and no information on whether the Veteran had received 
medical services from the VA Health Care System within the 24 
months prior to the hospitalization, which is a criterion 
under 38 C.F.R. § 17.1002.

Accordingly, the case is REMANDED for the following actions:

1.  Any written evidence relevant to the date 
that VA received the Veteran's claim for the 
benefits on appeal must be added to the 
claims file.

2.  The Veteran and his spouse will be 
requested to provide any written evidence in 
their possession on their contact with VA 
about the Veteran's medical condition on 
August 6 or 7, 2003, to include any evidence 
to indicate that VA told the Veteran's wife 
that his medical bills would be covered by 
VA.  Any relevant records in VA's possession 
will also be added to the claims file.  

3.  Any records involving the Veteran's 
receipt of medical services from the VA 
Health Care System within the 24 months prior 
to the August 2003 hospitalization must be 
obtained and added to the claims file.

4.  The ambulance company, Emergency Medical 
Associated, will be contacted and asked to 
provide any records related to the Veteran's 
hospitalization on August 6, 2003.

5.  After the above developments have been 
completed, a medical opinion will be 
requested from an appropriate specialist, 
after review of the claims file, on whether 
the Veteran's treatment was for a condition 
of such a nature that a prudent lay person 
would have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health.  A 
rationale for any opinion expressed must be 
provided.

6.  Thereafter, the Veteran's claim for 
payment or reimbursement of private medical 
expenses in August 2003 will be 
readjudicated.  If the claim continues to be 
denied, the Veteran will be sent a 
Supplemental Statement of the Case and given 
time to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



